DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 2, 3, 8, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee US 20130251036 in view of Liu US 20170353730.

Regarding claim 1, Lee disclose(s) the following claim limitations:
An intra-prediction method performed by a decoding device, comprising: 
deriving an intra-prediction mode for a current block (i.e. deriving a first prediction value for the current block by performing directional prediction using at least one of neighboring samples) [paragraph 7]; 
deriving neighboring samples of the current block (i.e. deriving a first prediction value for the current block by performing directional prediction using at least one of neighboring samples) [paragraph 7]; 
reference samples for a target sample of the current block, among the neighboring samples, based on the intra-prediction mode (i.e. deriving a second prediction value using a reference sample in the current block) 
deriving weighted values of the reference samples for the target sample (i.e. deriving a final prediction value for the current block by performing a weighting sum of the first and second values.) [paragraph 7]; and 
deriving a prediction sample of the target sample based on the reference samples and the weighted values (i.e. deriving a final prediction value for the current block by performing a weighting sum of the first and second values.) [paragraph 7].  
Lee do/does not explicitly disclose(s) the following claim limitations:
deriving reference samples for a target sample of the current block, among the neighboring samples, based on the intra-prediction mode; 
However, in the same field of endeavor Liu discloses the deficient claim limitations, as follows:
deriving reference samples for a target sample of the current block, among the neighboring samples, based on the intra-prediction mode (i.e. bottom row Pk-Pkk and right side column P0k-Pkk are used as samples of a current block shown in fig. 5) [paragraph 14; fig. 5]; 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the teachings of Lee with Liu to derive reference samples for a target sample of the current block, among the neighboring samples, based on the intra-prediction mode. Lee teaches the use of reference samples when deriving references but does not explicitly disclose how they are derived. Liu shows how the reference samples are determined.

Therefore, it would have been obvious to one with ordinary skill, in the art at the time of filing, to modify the teachings of Lee with Liu to obtain the invention as specified in claim 1.

Regarding claim 2, Liu disclose(s) the following claim limitations:
wherein the neighboring samples of the current block include lower-side neighboring samples, a lower right-side neighboring sample, right-side neighboring samples, and an upper right-side neighboring sample, wherein when a sample size of the current block is equal to NxN, and x element and y element of a top-left sample position of the current block are both equal to 0, the lower-side neighboring samples are p[0][N] to p[N-1][N], the lower right-side neighboring sample are p[N][N], and the right-side neighboring samples are p[N][N-1] to p[N][0] (i.e. bottom row Pk-Pkk and right side column P0k-Pkk are used as samples of a current block shown in fig. 5) [paragraph 14; fig. 5].  




wherein, when the intra-prediction mode of the current block is a planar intra-prediction mode, the reference samples for the target sample include a first reference sample, a second reference sample, a third reference sample, and a fourth reference sample, the first reference sample is a neighboring sample being positioned in a same column as the target sample among upper-side neighboring samples of the current block, wherein the second reference sample is a neighboring sample being positioned in a same column as the target sample among the lower-side neighboring samples of the current block, wherein the third reference sample is a neighboring sample being positioned in a same row as the target sample among left-side neighboring samples of the current block, and wherein the fourth reference sample is a neighboring sample being positioned in a same row as the target sample among right-side neighboring samples of the current block (i.e. Planar mode can be used for a prediction mode. Same column or row references can be used for prediction. There are many samples (first, second, third) that can be used.) [paragraph 7; fig. 4a-b,5].  

Regarding claim 8, Lee meets the claim limitations, as follows: 
The intra-prediction method of claim 2, wherein the reference samples for the target sample include a first reference sample being positioned along a prediction direction of the intra-prediction mode based on the target (i.e. weighting matrix may be a predetermined fixed weighting matrix) [paragraph 19].  

Claim 13 is rejected using similar rationale as claim 1.
Claim 14 is rejected using similar rationale as claim 3.


Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Yie US 20130215963.

Regarding claim 10, Lee do/does not explicitly disclose(s) the following claim limitations:
wherein prediction information including a linear interpolation prediction flag through a bitstream is acquired, and whether or not to perform linear interpolation intra-prediction of the current block is derived based on the linear interpolation prediction flag

wherein prediction information including a linear interpolation prediction flag through a bitstream is acquired, and whether or not to perform linear interpolation intra-prediction of the current block is derived based on the linear interpolation prediction flag (i.e. linear interpolation flag (planar mode flag) used to enable/disable linear interpolation) [paragraph 68].  
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the teachings of Lee with Yie to have the prediction information including a linear interpolation prediction flag through a bitstream is acquired, and whether or not to perform linear interpolation intra-prediction of the current block is derived based on the linear interpolation prediction flag.
It would be advantageous because flags are an efficient way to transmit mode information to a decoder as it can save computation time when not performing the mode. 
Therefore, it would have been obvious to one with ordinary skill, in the art at the time of filing, to modify the teachings of Lee with Yie to obtain the invention as specified in claim 10.

Regarding claim 11, Yie meets the claim limitations, as follows: 
The intra-prediction method of claim 10, wherein a context model for the linear interpolation flag is determined based on a size of the current block, and wherein the linear interpolation flag of the current block is decoded (i.e. planar prediction modes determined according to size) [paragraph 68,70].  

Allowable Subject Matter
Claims 4-7, 9, 12, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED T WALKER whose telephone number is (571)272-1839.  The examiner can normally be reached on M-F: 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/Jared Walker/Primary Examiner, Art Unit 2426